Citation Nr: 9927137	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for arthritis of the 
wrists.

3.  Entitlement to service connection for dextroscoliosis.

4.  Entitlement to an initial compensable evaluation for 
residuals of cellulitis, left knee.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from May 1992 to May 1996.  
This appeal arises from October 1996 and February 1997 rating 
decisions of the Department of Veterans Affairs (VA), 
Jackson, Mississippi, regional office (RO).  Those rating 
decisions, in part, granted service connection and assigned a 
noncompensable evaluation for residuals of cellulitis, left 
knee, and denied service connection for bronchitis, arthritis 
of the wrists, and dextroscoliosis.  The veteran submitted a 
notice of disagreement with respect to those issues in July 
1997.  A statement of the case was issued in August 1997 with 
respect to the four issues listed on the first page of this 
document.  In October 1997, the veteran submitted a VA Form 9 
which served as a substantive appeal of the four issues, and 
a notice of disagreement with respect to four additional 
issues which had been addressed in the previous rating 
decisions.  A supplemental statement of the case was issued 
in May 1998 which addressed the additional issues, and the 
veteran was advised that in order to perfect his appeal with 
respect to those issues, he must submit a Form 9.  As no 
timely substantive appeal has been received with respect to 
those issues, they are not properly on appeal, and the Board 
will not address them further at this time.  


FINDINGS OF FACT

1.  The veteran had acute episodes of bronchitis during 
service which resolved without residual disability; there was 
no evidence of aggravation of dextroscoliosis during service; 
there is no objective evidence of record of arthritis of the 
wrists; and there is no competent medical evidence of a nexus 
between any currently diagnosed respiratory disorder and any 
incident of service.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim of service connection for 
bronchitis, arthritis of the wrists, or dextroscoliosis, is 
plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.  

4.  On the postservice VA examination in December 1996, the 
service-connected residual scar of the left knee was not 
shown to be poorly nourished with repeated ulceration, tender 
and painful on objective demonstration, or productive of 
limitation of function of the body part which it affects; the 
examination of the left knee was noted to be unremarkable, 
and there was full range of pain-free motion, and no redness, 
heat, swelling, neurologic deficits or instability.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of service connection for bronchitis, arthritis of the 
wrists, or dextroscoliosis.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a compensable evaluation for cellulitis, 
left knee, residual scar, since May 1996, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321, Part 4, 
including §§ 4.7, 4.31, and Diagnostic Codes 7803, 7804, and 
7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Issues

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Service connection for 
arthritis may be granted if the disability is manifested to a 
degree of 10 percent or more within one year following the 
date of final separation from service. 38 U.S.C.A. § 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issue 
of service connection for bronchitis, arthritis of the 
wrists, and dextroscoliosis, the Board concludes that the 
veteran's claims for service connection for those conditions 
are not well grounded.

The service medical records show that the veteran was seen 
with acute episodes of bronchitis in May and November 1992, 
in January 1993, August 1994, and May 1996.  There was no 
injury to either wrist noted.  In March 1995, the veteran was 
seen after an episode of blunt trauma to the lower back.  The 
lower back was fully functional on examination.  In April 
1995, he complained of low back pain.  Examination was 
normal.  

A January 1997 VA general medical examination recorded the 
history provided by the veteran of degenerative joint disease 
of the wrists but the examiner did not examine the wrists or 
review x-ray findings and specifically deferred to the VA 
orthopedic examination with regard to the musculoskeletal 
system.  A VA orthopedic examination in December 1996 found 
bilateral wrist pain of uncertain etiology.  Examination of 
the wrists was essentially unremarkable, and X-rays were 
normal.  The examiner also described intermittent upper back 
pain of uncertain etiology, and a history of dextroscoliosis.  
X-rays showed very minimal rotary scoliosis of the upper 
lumbar spine.  A VA respiratory examination in January 1997 
found chronic obstructive pulmonary disease, which was 
familial and aggravated by chronic tobacco use.  

The available objective medical evidence shows no treatment 
for a wrist disorder or a chronic back disorder during the 
veteran's period of active duty.  Dextroscoliosis is a 
congenital disability, and there is no medical evidence of 
inservice aggravation.  There is no objective evidence of 
arthritis of the wrists either during service or currently.  
While the veteran was treated on several occasions for 
bronchitis during service, there was no diagnosis of a 
chronic disorder during service; the postservice VA 
examination found no bronchitis, and the veteran's chronic 
obstructive pulmonary disease was not medically associated 
with his inservice episodes of bronchitis.  

The veteran's lay statements to the effect that his claimed 
disorders began during service are not supported by objective 
medical evidence and are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  His own statements as to medical 
diagnoses are not competent to render his claim well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contentions, his claims are not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has chronic 
bronchitis, arthritis of the wrists, or dextroscoliosis that 
originated during or resulted from any incident of active 
service.  Based upon the foregoing, the Board concludes that 
he has failed to meet his initial burden of presenting 
evidence that his claims for service connection for those 
disabilities are plausible or otherwise well-grounded.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, the claims are denied.  Edenfield v. Brown, 8 
Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Initial Compensable Evaluation for Cellulitis, Left Knee, 
Residual Scar

The service medical records show that in August 1992, the 
veteran was treated for cellulitis at the site of a left knee 
laceration.  Service connection for residuals of cellulitis, 
left knee, was granted in October 1996.  A noncompensable 
evaluation was assigned from May 1996.  A February 1997 
rating decision changed the disability description to 
cellulitis, left knee, residual scar.  The noncompensable 
evaluation was continued.  The veteran contends that he is 
entitled to a compensable evaluation.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration, that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
and 7805 (1998).  A noncompensable rating must be assigned 
where the findings do not approximate these requirements.  38 
C.F.R. §§ 4.7, 4.31 (1998).

A VA orthopedic examination was conducted in December 1996.  
The veteran reported that his left knee felt as if it "needs 
some oil."  He reported some pain with squatting or during 
periods of rainy weather, but stated that he was able to walk 
without any particular problems.  On examination, the 
veteran's gait was unremarkable.  There was a small 
transverse scar over the lateral patella region of the left 
knee.  The veteran had 0 to 135 degrees of left leg motion.  
There was some patellofemoral popping noted, but no pain with 
motion.  Examination showed no redness, heat, swelling or 
instability.  The veteran was able to heel-and-toe walk, and 
to squat and arise again.  Reflexes and sensation were intact 
in the lower extremities.  X-ray of the left knee was normal.  
The impression was history of left knee cellulitis, 
examination unremarkable at this time.  

The examination findings do not provide a basis for a 
compensable evaluation.  The service-connected residual scar 
of the left knee is not shown to be poorly nourished with 
repeated ulceration, tender and painful on objective 
demonstration; or productive of limitation of function of the 
body part which it affects.  38 C.F.R. Part 4, Diagnostic 
Codes 7803, 7804, and 7805 (1998).  In fact, the examination 
of the left knee was noted to be unremarkable; there was full 
range of pain-free motion, and no redness, heat, swelling, 
neurologic deficits or instability.  

The postservice VA examination report forms a preponderance 
of the evidence which shows that the service connected 
residual scar, left knee, does not approximate any applicable 
criteria for a compensable rating at any time from May 1996 
to the present.  In this regard, see Fenderson v. West, U.S. 
Vet. App. No. 96-947, slip op. at 7-9 (Jan. 20, 1999) (at the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found).  As the evidence for and against the claim is not in 
relative equipoise, the reasonable doubt rule does not apply.  
38 C.F.R. § 3.102 (1998).


ORDER

The appeal is denied.


		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

